              Case 2:20-cv-01480-MJP Document 52 Filed 12/11/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RIVKA SPIVAK,                                     CASE NO. C20-1480 MJP

11                                 Plaintiff,                 MINUTE ORDER

12                 v.

13          ALPHABET INC, et al.,

14                                 Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Plaintiff has filed a motion to amend. (Dkt. No. 49.) Plaintiff has not complied with Local

19   Rule 15, which states:

20          A party who moves for leave to amend a pleading, or who seeks to amend a pleading by
            stipulation and order, must attach a copy of the proposed amended pleading as an exhibit to
21          the motion or stipulation. The party must indicate on the proposed amended pleading how it
            differs from the pleading that it amends by bracketing or striking through the text to be
22          deleted and underlining or highlighting the text to be added. The proposed amended pleading
            must not incorporate by reference any part of the preceding pleading, including exhibits. If a
23          motion or stipulation for leave to amend is granted, the party whose pleading was amended
            must file and serve the amended pleading on all parties within fourteen (14) days of the filing
24          of the order granting leave to amend, unless the court orders otherwise.



     MINUTE ORDER - 1
              Case 2:20-cv-01480-MJP Document 52 Filed 12/11/20 Page 2 of 2




 1   The Court strikes Plaintiff’s Motion to Amend for failing to comply with this rule. If Plaintiff

 2   wishes to file a motion to amend, she must comply with Local Rule 15 and attach the proposed

 3   amended on the terms specified in Local Rule 15. The Court further notes that a motion to file an

 4   amended complaint must be noted for consideration on the third Friday after filing. See Local

 5   Rule 7(d)(3).

 6          The clerk is ordered to provide copies of this order to all Parties and counsel.

 7          Filed December 11, 2020.

 8
                                                     William M. McCool
 9                                                   Clerk of Court

10                                                   s/Paula McNabb
                                                     Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
